DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	 
	Independent claim 1 recites “in the non-scanning phase, the signal output terminal of the each of the plurality of shift register units outputs a scanning signal at an enable level” however, the specification discloses that in the non-scanning phase, the signal output terminal of the each of the plurality of shift register units outputs a scanning signal at a disable level.  Therefore, the claim fails to comply with the written description requirement.  

	Claims 2-10 are rejected due to their dependency from claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2, 11 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wu et al. (US 2019/0114013).
	Regarding claim 1, Wu discloses a display panel (Fig. 1B; [0021], e.g., display panel 110B), comprising: 
	a display area (e.g., display region 130), in which a plurality of scanning signal lines are provided ([0024], e.g., scan lines S1 to Sn); and
	a non-display area (e.g., the left side of the display region 130), in which a shift register circuit (e.g., gate driver 120) is provided, wherein the shift register circuit comprises a plurality of cascaded shift register units (Fig. 3; [0027], e.g., cascaded shift registers 310, 320), and each of the plurality of shift register units comprises a scanning control terminal (Fig. 5A; [0030], e.g., scanning control terminal VDD), a signal output terminal ([0029], e.g., output terminal SR1), a first level signal terminal ([0030], e.g., a first level signal terminal VGL), a pull-down module (Fig. 5A; [0053], [0057], e.g., transistors T5 and T10) and a pull-down control module ([0053], e.g., transistor T315), 
	wherein in one of the plurality of shift register units, the pull-down module (e.g., T5 and T10) is electrically connected to a first node ([0032], e.g., first node Z1), a second node ([0028], e.g., second node P1), the first level signal terminal (e.g., VGL) and the signal output terminal (e.g., SR1) separately; 
	the pull-down module is configured to transmit a first level signal of the first level signal terminal to the second node and the signal output terminal under the control of a potential of the first node ([0032], [0056]-[0057], e.g., when the first node Z1 is equal to the high voltage level, the transistors T5 and T10 transmit a first level signal VGL to the second node P1 and the signal output terminal SR1);   
	the pull-down module comprises at least a first transistor ([0057], e.g., T5); 
	a gate of the first transistor is electrically connected to the first node (e.g., the first node Z1);
	the pull-down control module is electrically connected to the first node and the scanning control terminal separately (e.g., the transistor T315 is connected to the first node Z1 and the scanning control terminal VDD separately); and 
	the pull-down control module is configured to control a scanning control signal of the scanning control terminal to be transmitted to the first node ([0031], e.g., when the operation voltage VDD is equal to a first gate voltage VGH (a positive value), the voltage level of the second node Z1 is equal to a high voltage level);  
	wherein in a scanning phase of a frame (Fig. 4; [0003], e.g., during a display period of a frame), the scanning control signal is at an enable level controlling the first transistor to be turned on ([0031], e.g., the first transistor T315 is turned on since the scanning control signal VDD is equal to a first gate voltage VGH (a positive value)); 
	in a non-scanning phase of the frame ([0041], e.g., during a touch-sensing period DT), the scanning control signal comprises a disable level controlling the first transistor to be turned off (e.g., the first transistor T315 is turned off since the scanning control signal VDD is equal to a second gate voltage VGL) and wherein the signal output terminal of the each of the plurality of shift register units is electrically connected to a respective one of the plurality of scanning signal lines ([0027], [0039], [0041], e.g., the signal output terminal SR1 and SR2 of the first shift register 310 and the second shift register 320 are electrically connected to respective scanning lines S1 and S2); 
	in the scanning phase, the signal output terminal of the each of the plurality of shift register units sequentially outputs a scanning signal at an enable level (Fig. 4; e.g., in the display period DP, the signal output terminal outputs a scanning signal S1, S2 at a high voltage V1); and 
in the non-scanning phase, the signal output terminal of the each of the plurality of shift register units outputs a scanning signal at a disable level (Fig. 4; e.g., during the touch-sensing period DT, the signal output terminal outputs a scanning signal S1, S2 at a low voltage V2).  

Regarding claim 2, Wu further discloses the display panel of claim 1, wherein the pull-down module further comprises a second transistor (Fig. 5A; e.g., T10), and a gate of the second transistor is electrically connected to the first node (e.g., the first node Z1); wherein in one of the plurality of shift register units, a first pole of the first transistor and a first pole of the second transistor are both electrically connected to the first level signal terminal (Fig. 5A; e.g., connected to the first level signal terminal VGL); one of a second pole of the first transistor and a second pole of the second transistor is electrically connected to the second node (e.g., a second pole is T10 is connected to the second node P1), and the other of the second pole of the first transistor and the second pole of the second transistor is electrically connected to the signal output terminal (e.g., a second pole of T5 is connected to the signal output terminal SR1); and wherein a channel type of the first transistor is the same as a channel type of the second transistor (e.g., a channel type of T5 is the same as a channel type of T10).  

Regarding claim 11, Wu discloses a method for driving a display panel (Fig. 1B; [0021], e.g., display panel 110B), wherein the display panel comprises: 
a display area (e.g., display region 130), in which a plurality of scanning signal lines are provided (Fig. 2; [0024], e.g., scan lines SL to SLn); and 
a non-display area (e.g., the left-side of the display region 130), in which a shift register circuit is provided (e.g., a gate driver 120 is provided), 
wherein the shift register circuit comprises a plurality of cascaded shift register units (Fig. 3; [0027], e.g., cascaded shift register units 310, 320), and each of the plurality of shift register units comprises a scanning control terminal (Fig. 5A; [0053], e.g., an operation voltage VDD), a signal output terminal ([0052], e.g., a shift signal output terminal SR1), a first level signal terminal ([0053], e.g., a gate voltage VGL), a pull-down module (e.g., transistors T5 and T10) and a pull-down control module ([0053], e.g., transistor T315); 
wherein in the each of the plurality of shift register units, the pull-down module is electrically connected to a first node (e.g., first node Z1), a second node (e.g., second node P1), the first level signal terminal (e.g., VGL) and the signal output terminal separately (e.g., SR1); 
the pull-down module is configured to transmit a first level signal of the first level signal terminal to the second node and the signal output terminal under the control of a potential of the first node ([0032], [0056]-[0057], e.g., when the first node Z1 is equal to the high voltage level, the transistors T5 and T10 transmit a first level signal VGL to the second node P1 and the signal output terminal SR1);    
the pull-down module comprises at least a first transistor ([0053], e.g., transistor T315); 
a gate of the first transistor is electrically connected to the first node (e.g., the first node Z1); 
the pull-down control module is electrically connected to the first node and the scanning control terminal separately (e.g., the transistor T315 is connected to the first node Z1 and the scanning control terminal VDD separately); and 
the pull-down control module is configured to control a scanning control signal of the scanning control terminal to be transmitted to the first node ([0031], e.g., when the operation voltage VDD is equal to a first gate voltage VGH (a positive value), the voltage level of the second node Z1 is equal to a high voltage level);  
wherein the signal output terminal of the each of the plurality of shift register units is electrically connected to a respective one of the plurality of scanning signal lines (Figs 2-3; [0029], [0034], e.g., each of the shift register units 310 and 320 is connected to a respective one of the plurality of scanning signal lines);  
wherein the method comprises a plurality of frames, and each of the plurality of frames comprises a scanning phase and a non-scanning phase (Fig. 4; [0003], [0040], e.g., each of a plurality of frames comprises a display period and a touch-sensing period); 
wherein the method comprises: in the scanning phase, providing, to the scanning control terminal, a scanning control signal at an enable level controlling the first transistor to be turned on (Fig. 4; e.g., in the display period DP, the scanning control signal VDD is equal to a first gate voltage VGH (a positive value) so that the first node Z1receives a high voltage level to control the first transistor T5 to be turned on), so that the signal output terminal of each of the plurality of shift register units sequentially outputs a scanning signal at an enable level (Figs 3-4; e.g., in the display period DP, the signal output terminals SR1 and SR2 sequentially output scanning signals S1, S2 at a high voltage V1); and 
in the non-scanning phase (Fig. 4; [0047], e.g., during the touch-sensing period DT), providing, to the scanning control terminal, a scanning control signal comprising a disable level controlling the first transistor to be turned off (e.g., the operation voltage VDD is equal to the second gate voltage VGL so that the voltage level of the first node Z1 receives the second gate voltage VGL to turn off the first transistor T5), so that the signal output terminal of each of the plurality of shift register units outputs a scanning signal at a disable level (Fig. 4; e.g., the signal output terminals SR1 and SR2 output a scanning signal S1, S2 at a low voltage V2).  

Regarding claim 17, Wu discloses a display device, comprising a driver chip and a display panel (Fig. 2; [0025], e.g., a display device includes a driver chip (e.g., the timing controller 240 and the touch-sensing circuit 250 are integrated into the data driver 230) and a display panel), wherein the display panel comprises: 
a display area (Fig. 1B; [0021], e.g., display region 130), in which a plurality of scanning signal lines are provided (Fig. 2; [0024], e.g., scan lines SL to SLn); and 
a non-display area (e.g., the left-side of the display region 130), in which a shift register circuit is provided (e.g., a gate driver 120 is provided),
wherein the shift register circuit comprises a plurality of cascaded shift register units (Fig. 3; [0027], e.g., cascaded shift register units 310, 320), and each of the plurality of shift register units comprises a scanning control terminal (Fig. 5A; [0053], e.g., an operation voltage VDD), a signal output terminal ([0052], e.g., a shift signal output terminal SR1), a first level signal terminal ([0053], e.g., a gate voltage VGL), a pull-down module (e.g., transistors T5 and T10) and a pull-down control module ([0053], e.g., transistor T315);
wherein in the each of the plurality of shift register units, the pull-down module is electrically connected to a first node (e.g., first node Z1), a second node (e.g., second node P1), the first level signal terminal (e.g., VGL) and the signal output terminal separately (e.g., SR1); 
the pull-down module is configured to transmit a first level signal of the first level signal terminal to the second node and the signal output terminal under the control of a potential of the first node ([0032], [0056]-[0057], e.g., when the first node Z1 is equal to the high voltage level, the transistors T5 and T10 transmit a first level signal VGL to the second node P1 and the signal output terminal SR1);    
the pull-down module comprises at least a first transistor ([0053], e.g., transistor T315); 
a gate of the first transistor is electrically connected to the first node (e.g., the first node Z1); 
the pull-down control module is electrically connected to the first node and the scanning control terminal separately (e.g., the transistor T315 is connected to the first node Z1 and the scanning control terminal VDD separately); and 
the pull-down control module is configured to control a scanning control signal of the scanning control terminal to be transmitted to the first node ([0031], e.g., when the operation voltage VDD is equal to a first gate voltage VGH (a positive value), the voltage level of the second node Z1 is equal to a high voltage level);  
wherein the signal output terminal of the each of the plurality of shift register units is electrically connected to a respective one of the plurality of scanning signal lines (Figs 2-3; [0029], [0034], e.g., each of the shift register units 310 and 320 is connected to a respective one of the plurality of scanning signal lines);   
wherein the driver chip is configured to execute a method ([0040]), wherein the method comprises a plurality of frames, and each of the plurality of frames comprises a scanning phase and a non-scanning phase (Fig. 4; [0003], [0040], e.g., each of a plurality of frames comprises a display period and a touch-sensing period); and wherein the method comprises:
in the scanning phase, providing, to the scanning control terminal, a scanning control signal at an enable level controlling the first transistor to be turned on (Fig. 4; e.g., in the display period DP, the scanning control signal VDD is equal to a first gate voltage VGH (a positive value) so that the first node Z1receives a high voltage level to control the first transistor T5 to be turned on), so that the signal output terminal of each of the plurality of shift register units sequentially outputs a scanning signal at an enable level (Figs 3-4; e.g., in the display period DP, the signal output terminals SR1 and SR2 sequentially output scanning signals S1, S2 at a high voltage V1); and 
in the non-scanning phase (Fig. 4; [0047], e.g., during the touch-sensing period DT), providing, to the scanning control terminal, a scanning control signal comprising a disable level controlling the first transistor to be turned off (e.g., the operation voltage VDD is equal to the second gate voltage VGL so that the voltage level of the first node Z1 receives the second gate voltage VGL to turn off the first transistor T5), so that the signal output terminal of each of the plurality of shift register units outputs a scanning signal at a disable level (Fig. 4; e.g., the signal output terminals SR1 and SR2 output a scanning signal S1, S2 at a low voltage V2).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0114013) in view of Liang et al. (US 2021/0335301). 
Regarding claim 9, Wu further discloses the display panel of claim 1, wherein the non-scanning phase comprises a touch phase (Fig. 4; [0041], e.g., a touch-sensing period DT); and the scanning control signal is a continuous enable level or a continuous disable level (e.g., the scanning control signal VDD is a continuous enable level). 
Wu does not specifically disclose the display panel comprising: a plurality of touch electrodes, wherein in the touch phase, each of the plurality of touch electrodes receives and/or transmits a touch signal.
However, Liang discloses a display panel (Fig. 12; [0153], e.g., a touch display panel 30) comprising: a plurality of touch electrodes (e.g., touch drive electrodes and touch detection electrodes), wherein in a touch phase, each of the plurality of touch electrodes receives and/or transmits a touch signal ([0156], e.g., in a touch scanning phase, .each of the touch drive electrodes and touch detection electrodes receives and/or transmit a touch signal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Liang for providing a plurality of touch electrodes in a touch display panel in order to provide a self-capacitive type of touch panel.  

Allowable Subject Matter
8.	Claims 3-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

9.	Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Long et al. (US 2015/0346904); Feng (US 2018/0286302); and Wu et al. (US 2018/0329547) are cited to disclose a method for driving a display panel, wherein the display panel comprises: a shift register circuit, wherein the shift register circuit comprises a scanning control terminal, a signal output terminal, a first level signal terminal, a pull-down module and a pull-down control module; wherein the method comprises a plurality of frames, and each of the plurality of frames comprises a scanning phase and a non-scanning phase.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623